7 So.3d 1064 (2007)
STATE of Alabama
v.
Steven Ray DUBOSE.
CR-06-1126.
Court of Criminal Appeals of Alabama.
November 2, 2007.
Order Overruling Rehearing February 1, 2008.
Certiorari Denied November 14, 2008 Alabama Supreme Court 1070665.
Troy King, atty. gen., and Andy Scott Poole, asst. atty. gen., for appellant.
James M. Byrd, Mobile, for appellee.
SHAW, Judge.
AFFIRMED BY UNPUBLISHED MEMORANDUM.
McMILLAN, WISE, and WELCH, JJ., concur.
BASCHAB, P.J. dissents, with opinion.
BASCHAB, Presiding Judge, dissenting.
I respectfully dissent for the reasons set forth in my dissent in State v. Clemons, 998 So.2d 1086 (Ala.Crim.App.2007).

On Application for Rehearing
SHAW, Judge.
APPLICATION FOR REHEARING OVERRULED.
McMILLAN and WELCH, JJ., concur.
BASCHAB, P.J., dissents, adheres to original writing.
WISE, J., dissents, with opinion.
WISE, Judge, dissenting.
Although I concurred in this Court's original unpublished memorandum in this case, issued on November 2, 2007, I was deeply troubled by our holding. Upon careful consideration of the State's application for rehearing and the accompanying brief, together with Judge Baschab's dissent to the unpublished memorandum, I am persuaded that this Court's original decision was incorrect. Therefore, I must respectfully dissent from the denial of rehearing for the reasons set forth in my dissent from the denial of rehearing in State v. Clemons, 998 So.2d 1086, 1090 (Ala.Crim.App.2007) (on application for rehearing) (Wise, J., dissenting).